The appellant was indicted, tried and convicted for an assault with intent to murder. There was an exception reserved to the court’s overruling the defendant’s objection to the leading question which was asked one of the State’s witnesses by the solicitor. Held, that it was discretionary with the lower court to allow the question to be answered, though it was leading. — Sayre v. Durwood, 35 Ala. 247; Gassenheimer v. State, 52 Ala. 213.
The verdict was as follows: “We, the jury, find the defendant guilty.” Eeld, that this was sufficiently definite, and when properly construed means, guilty as charged in the indictment. — Blount v. State, 49 Ala. 381; Giles v. State, 52 Ala. 29.
The judgment of conviction is affirmed.
Opinion by
Haralson, J.